Citation Nr: 0706103	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to consideration of the expenses for a meal, 
organist, custodian, and florist, in the total amount of 
$610, as an allowable last expense of the veteran for 
the purpose of determining the appellant's VA death 
pension benefits.

2.	 Entitlement to death pension benefits as the widow of 
the veteran.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1950 to 
January 1954 and died in July 2002.

The appellant, who is the veteran's widow, appealed a 
determination of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

The Board of Veterans' Appeals (Board) notes that in April 
2005, the RO denied the appellant's claim for payment of 
burial expenses.  Later that month, she submitted a timely 
notice of disagreement (NOD) as to the RO's decision and, in 
February 2006, a statement of the case was issued.  However, 
a substantive appeal was not received as to the matter of 
entitlement to payment of burial expenses and the matter was 
not certified for appellate consideration.

The appellant was scheduled for a Board hearing conducted via 
video-conference in March 2006, failed to report and did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
her hearing request.

The issue of entitlement to death pension benefits as the 
widow of the veteran is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran died in July 2002.

2.	In August 2002, the RO received the appellant's claim 
for death pension benefits as the widow of the veteran, 
that was denied by the RO in September 2002.

3.	In October 2003, in conjunction with her claim, the 
appellant responded to the RO's request for additional 
information regarding her expenses, and submitted a 
report of payment of the veteran's last expenses that 
included the costs for a meal, custodian, florist, and 
organist in the total amount of $610. 

4.	The claims for the $610 were denied as accessories to 
the burial, not incident to disposition of the remains 
of the deceased.


CONCLUSION OF LAW

The criteria for consideration of the expenses for a meal, 
organist, custodian, and florist in the total amount of $610, 
as an allowable last expense of the veteran for the purpose 
of determining the appellant's VA death pension benefits have 
not been met.  38 U.S.C.A. § 1503(a)(3)(C) (West 2002): 
38 C.F.R. §§ 3.272, 3.1608 (2006), 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2006).
  
The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The appellant's 
claim for reimbursement of non-allowable burial expenses was 
filed in October 2003 after enactment of the VCAA.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on legal interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case, the facts are not in dispute; resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to the allowable last expenses of 
the veteran for the purpose of determining her claim for VA 
death pension benefits.  As will be shown below, evidence of 
those expenses does not change the outcome of the appeal.  

VA has no further duty, therefore, to notify her of the 
evidence needed to substantiate her claim, or to assist her 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

II. Factual Background and Legal Analysis

The veteran died in July 2002.  At the time of the veteran's 
death, he was in receipt of non-service-connected pension 
benefits, including special monthly pension based on the need 
for the regular aid and attendance of another person. 

In August 2002, the RO received the appellant's formal claim 
for death pension benefits as the widow of the veteran.  In a 
letter dated September 3, 2002, the RO advised the appellant 
that her claim was denied, and noted that her income exceeded 
the maximum annual death pension limit set by law.  In 
February 2003, she submitted a NOD as to the RO's 
determination with additional information in support of her 
claim. She also said that "[a]t the very least, I believe my 
husband's medical expenses should be counted as part of his 
final illness."

In an October 2003 letter, the RO noted the appellant's 
"pending appeal for entitlement to death pension benefits" 
and requested additional information regarding her medical 
expenses and the veteran's last expenses. 

In October 2003, the RO received the appellant's report of 
information to be used in conjunction with her claim for VA 
death pension benefits.  The report included her medical 
expenses and the last expenses of the veteran that she 
claimed as allowable expenses to determine her entitlement to 
pension benefits.  Included among his last expenses were the 
costs of a meal, custodian, organist, and florist, in the 
total amount of $610.   

In a June 2004 letter, the RO advised the appellant that her 
claim for some of the veteran's funeral expenses were denied.  
The RO told the appellant that the cost of a meal at a 
church, an organist, a custodian, and a florist, in the total 
amount of $610.00, were not allowable expenses that could be 
considered as deducible expenses, and that VA may only 
consider expenses related to the disposition of the remains 
of the deceased person.

In her July 2004 NOD, the appellant argued that the $610 
expenses were "usual and customary" expenses associated 
with a funeral.  In her April 2005 substantive appeal, the 
appellant appears to concede that 38 C.F.R. § 3.1608, see 
infra, precludes consideration of food and drink as allowable 
expenses.  She maintains that the other costs, i.e., setting 
up the church, provision of religious music, and a floral 
display, are not accessories, but are part of the ceremonies.  

Where a veteran's death is not service-connected, an amount 
not to exceed the amount specified in 38 U.S.C. § 2302 may be 
paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial. However, at the time, the veteran must have been in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay, would have been in receipt of 
compensation).  Claims for reimbursement or direct payment of 
burial and funeral expenses under 38 C.F.R. § 3.1600(b) and 
plot and internment allowance under 38 C.F.R. § 3.1600(f) 
must have been received by the VA within two years after the 
permanent burial or cremation of the body.  38 U.S.C.A. §§ 
2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601(a) 
(2006).

The regulations specifically provide that no reimbursement 
will be allowed for (a) Accessory items such as items of food 
and drink; or, (b) Any item or cost of any item or service, 
such as casket, clothing, etc., previously provided or paid 
for by any Federal agency (including the VA).  38 C.F.R. § 
3.1608 (2006).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2006).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272. 38 
C.F.R. § 3.271(a) (2006).  Amounts paid by a surviving spouse 
or a child of a veteran for the veteran's just debts, 
expenses of last illness and burial (to the extent such 
burial expenses are not reimbursed under Chapter 23 of Title 
38, United States Code) will be deducted from the income of 
the surviving spouse or child.  See 38 C.F.R. 
§ 3.272(h)(1)(ii); see also 38 U.S.C.A. § 1503(a)(3)(C) (West 
2002).

Here, the appellant seeks to have the costs of a meal, 
organist, custodian, and florist incurred at the veteran's 
funeral considered as allowable deductible expenses for the 
purpose of determining her VA death pension benefits.  
However, 38 C.F.R. § 1.608 clearly precludes the 
reimbursement of accessory items, such as food and drink.  
Similarly, the costs of the organist, florist and custodian 
are also precluded as they would be considered accessory 
items.  Id.  That is to say a funeral and disposition of the 
remains could take place without any of these matters.

The appellant argues that the costs of an organist, florist, 
and custodian are "usual and customary" expenses associated 
with a funeral service, and, in some part, this may be so.  
However, as detailed above, the law specially allows only for 
the reimbursement of the costs related to the disposition of 
the deceased veteran, and does not permit, or even discuss, 
reimbursement of usual and customary funeral expenses.  See 
e.g., 38 C.F.R. §§ 3.1600, 3.1601 (2006).

In this circumstance, as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Consideration of the expenses for a meal, organist, 
custodian, and florist in the total amount of $610, as an 
allowable last expense of the veteran for the purpose of 
determining the appellant's VA death pension is denied.


REMAND

As noted, in August 2002, the RO received the appellant's 
formal claim for death pension benefits as the widow of the 
veteran.  In a letter dated September 3, 2002, the RO advised 
the appellant that her claim was denied and noted that her 
income exceeded the maximum annual death pension limit set by 
law.  In a signed statement received in February 2003, the 
appellant submitted a NOD with the RO's denial of her claim 
for service-connected widow's pension.  In an October 2003 
letter, the RO noted the appellant's "pending appeal for 
entitlement to death pension benefits" and requested 
additional information regarding her medical expenses and the 
veteran's last expenses.  She has also questioned whether 
action has been taken on additional income statements that 
she has submitted.  The Board construes the appellant's 
February 2003 written statement as a timely NOD as to the 
issue of entitlement to death pension benefits as the widow 
of a veteran, and it appears, with other statements that she 
desires to continue the appeal.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of a statement of the case).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:
			
The RO should issue a statement of the 
case regarding the issue of entitlement 
to death pension benefits as the widow 
of a veteran.  Then, if, and only if, 
the appellant completes her appeal by 
filing a timely substantive appeal as 
to this issue, should that claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


